DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendment
The amendment filed July 23, 2020 has been entered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  The hyperlink is located in paragraph [0187].  Removal of “https://” would correct the problem.
The disclosure is objected to because of the following informalities:
	a) There is no description of step 220 of Fig.2 in the specification.
	b) In paragraph [0188], the first word in the first sentence should read, “As” instead of  “hAs”.  



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “imaging device” in claims 1 and 21.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 9 and 81 are objected to because of the following informalities: in claim 9, in line 2, “one of more” should read, “one or more”.  Claim 81 has the same problem.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 requires that the range is 15-600 seconds.  Claim 6, which depends from claim 5,  then requires that the range is 90-150 seconds.  The same range cannot be two different values.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 20200146885  to Ootsuki et al. (hereinafter referred to as “Ootsuki”).
As to claim 1, Ootsuki discloses a method for automated image capture of a body tissue in situ, comprising:
	providing an imaging device configured to transmit an image stream of a body tissue ([0109], OCT device provides moving image as successive cross-sectional images); and
	using at least one hardware processor ([0256]) for:
	receiving the image stream, identifying a medical accessory appearing in the image stream ([0165]), and capturing multiple images of the body tissue ([0109]; [0165]), wherein:
	(i) at least one of the images is captured before said identifying ([0021], implied by the fact that because the user moves the tool into position in the field of view of the image, the system must be able to determine when the tool moves into the field of view), and
	(ii) at least one of the images is captured at one or more specified times upon said identifying ([0165], certain period of time).
As to claim 21, see the discussion above for claim 1.  Ootsuki further discloses a non-transitory computer-readable storage medium having stored thereon program instructions executable by the at least one hardware processor ([0256]).  

Claims 1-5, 7, 10, 12, 21 and 76-80 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article, “Improving Cervical Region of Interest by Eliminating Vaginal Walls and Cotton Swabs for Automated Image Analysis” by Venkataraman et al. (submitted by Applicant, hereinafter referred to as “Venkataraman”). 

As to claim 1, Venkataraman discloses a method for automated image capture of a body tissue in situ, comprising:
	providing an imaging device configured to transmit an image stream of a body tissue (abstract, 50 high resolution images; section 1, colposcope); and
	using at least one hardware processor for (implied in view of the image processing in section 2):
	receiving the image stream, identifying a medical accessory appearing in the image stream (section 2.1, cotton swabs are detected; 2.3.6, cotton swabs are segmented), and capturing multiple images of the body tissue (section 3, dataset of images taken), wherein:
	(i) at least one of the images is captured before said identifying (Fig.1, in the INPUT oval, and image is captured, prior to the cotton swab, which is indicated to the right of the oval), and
	(ii) at least one of the images is captured at one or more specified times upon said identifying (abstract and section 3, 50 high resolution images are captured after application of acetic acid, which occurs due to the cotton swab).
As to claim 2, Venkataraman discloses the method of claim 1, wherein said body tissue is a cervical tissue (abstract).
As to claim 3, Venkataraman discloses the method of claim l, wherein said medical accessory is a swab used for applying a contrast agent to the body tissue (section 1).
As to claim 4, Venkataraman discloses the method of claim 3, wherein said specified times are determined based, at least in part, on a type of said contrast agent (abstract, 60 seconds after acetic acid application).

As to claim 5, Venkataraman discloses the method of claim 4 wherein said contrast agent is acetic acid, and said specified times are within the range of 15-600 seconds (abstract, 60 seconds).
As to claim 7, Venkataraman discloses the method of claim l, wherein said identifying comprises one or more of: determining a presence of said medical accessory in said image stream for a specified period of time; determining a removal of said medical accessory from said image stream; determining a distance of said medical accessory from the imaging device; determining a specified position of said medical accessory in relation to said body tissue; determining a specified orientation of said medical accessory in relation to said body tissue; identifying a specified object appearing in the image stream simultaneously with said medical accessory; tracking said medical accessory to identify a specified action thereof; and detecting contact between said medical accessory and said body tissue (sections 2.3.5 and 2.3-6, vaginal wall boundaries identified in addition to cotton swabs; section 2.3.6, cotton swabs are seen on the edges of the cervical region rather than the center of the cervix).
As to claim 10, Venkataraman discloses the method of claim 1, wherein said specified times are determined based on user selection (abstract - this is inherent, the user or developer selected 60 seconds).
As to claim 12, Venkataraman discloses the method of claim  l, wherein said capturing comprises capturing one or more of a continuous video sequence, a time-lapse video sequence, and a sequence of images (abstract, 50 images captured)



As to claim 21, Venkataraman discloses a system comprising:
	an imaging device configured to transmit an image stream of a body tissue (section 1, colposcope; section 2.1, image);
	at least one hardware processor (inherent, as the analysis and processing of images requires the use of a processor-based system); and
	a non-transitory computer-readable storage medium having stored thereon program instructions, the program instructions executable by the at least one hardware processor (inherent to a processor-based system); to automatically:
	receive the image stream (abstract, 50 high resolution images provided), 
	identify a medical accessory appearing in the image stream, and capture multiple images of the body tissue (section 2.1, cotton swabs are detected; 2.3.6, cotton swabs are segmented; section 3, dataset of images taken), wherein:
	(i) at least one of the images is captured before said identifying (Fig.1, in the INPUT oval, and image is captured, prior to the cotton swab, which is indicated to the right of the oval), and
	(ii) at least one of the images is captured at one or more specified times upon said identifying (abstract and section 3, 50 high resolution images are captured after application of acetic acid, which occurs due to the cotton swab).
As to claim 76, Venkataraman discloses the system of claim 21, wherein said body tissue is a cervical tissue (abstract).
As to claim 77, Venkataraman discloses the system of claim 21, wherein said medical accessory is a swab used for applying a contrast agent to the body tissue (section 1).

As to claim 78, Venkataraman discloses the system of claim 77, wherein said specified times are determined based, at least in part, on a type of said contrast agent (abstract, 60 seconds after acetic acid application).
As to claim 79, Venkataraman discloses the system of claim 78, wherein said contrast agent is acetic acid, and said specified times are within the range of 15-600 seconds (abstract, 60 seconds).
As to claim 80, Venkataraman the system of claim 21, wherein said identifying comprises one or more of: determining a presence of said medical accessory in said image stream for a specified period of time; determining a removal of said medical accessory from said image stream; 	determining a distance of said medical accessory from the imaging device; determining a specified position of said medical accessory in relation to said body tissue; determining a specified orientation of said medical accessory in relation to said body tissue; identifying a specified object appearing in the image stream simultaneously with said medical accessory;  tracking said medical accessory to identify a specified action thereof; and detecting contact between said medical accessory and said body tissue (sections 2.3.5 and 2.3-6, vaginal wall boundaries identified in addition to cotton swabs; section 2.3.6, cotton swabs are seen on the edges of the cervical region rather than the center of the cervix). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman.
As to claim 11 Venkataraman discloses the method of claim l, discloses wherein at least some of said multiple images are captured during a specified time period after said specified times (the specified time after is 60 seconds after application, abstract), but does not explicitly disclose wherein at least some of said multiple images are captured during a specified time period before said specified times.  However, a specified time before said specified times is considered obvious over Venkataraman.  Venkataraman discloses that an image is captured some time before the identifying (Fig.1, in the INPUT oval, and image is captured, prior to the cotton swab, which is indicated to the right of the oval), although Venkataraman is silent with regard to a particular time period.  Based on the teachings of Venkataraman, a user could utilize any time period appropriate for a given application or to achieve a desired result.  Thus claim 11 is considered obvious over Venkataraman.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman in combination with the article, “A Novel Optical Imaging Method for the Early Detection, .
As to claim 6, Venkataraman discloses the method of claim 5, but does not disclose wherein said range is 90-150 seconds.  However, this is considered obvious in view of the teachings of Balas.  Balas discloses that whitening due to application of an acetic acid solution lasts from some seconds to 10 minutes (section II.A., first paragraph).  It would have been obvious to one of ordinary skill in the art to modify Venkataraman according to utilize a range of 90-150 seconds because whitening due to the application of acetic acid is within this range, according to Balas.  

Claims 8, 9 and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman in combination with the article, “Deep Residual Learning for Instrument Segmentation in Robotic Surgery” by Pakhomov et al. (hereinafter referred to as “Pakhomov”).
As to claim 8, Venkataraman discloses the method of claim 1, but does not disclose wherein said identifying is executed by a convolutional neural network (CNN) classifier.  However, identifying executed by a CNN classifier is well known.  For example, Pakhomov  teaches identifying a medical accessory using a CNN classifier (section 2).  Pakhomov’s method achieved an improvement over the state-of-the-art (section 4).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Venkataraman’s method according to Pakhomov.  
As to claim 9, Venkataraman and Pakhomov render obvious the method of claim 8, wherein said CNN classifier is trained on a set of labeled mages of one of more types of said medical accessory shown against a background of cervical tissue (Pakhomov, section 2).  
Regarding claim 81, see the discussions above for claims 8 and 9.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman in combination with U.S. Patent 8,295,565 to Gu et al. (submitted by Applicant, hereinafter referred to as “Gu”).
As to claim 13, Venkataraman discloses the method of claim 12, but does not disclose wherein said capturing further comprises selecting an image from the sequence of images based at least in part on an image quality parameter.  However, this is well known in the art as evidenced by Gu (column 1, lines 50-51; column 2, lines 20-27; column 4, lines 26-29).  Gu’s method can guarantee the quality of input imagery for computer aided diagnosis (column 1, lines 51-52).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Venkataraman’s invention according to Gu.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665